Title: Ferdinand R. Hassler to James Madison, 18 January 1827
From: Hassler, Ferdinand Rudolph
To: Madison, James


                        
                            
                                Excellent Sir,
                            
                            
                                
                                    New York
                                
                                18th. Jany 1827
                            
                        
                        Excuse the liberty which I take to interrupt You again with the communication of a publication of mine the
                            enclosed elements of Arithmetic which I have employed a few leasure days, in my unoccupied state to publish, upon desire
                            of some persons that a better principled schoolbook might be published.
                        About 250 Copies being made on better paper as the one here joined, may serve for persons not minding a few
                            cents, as that seems to be the case with School masters; the edition in 18o on inferior paper can be sold in sheets at 35
                            Cents to adapt to boys scholars (in number) so that they can be retailed to them at 50 Cents with profit for the master as
                            usual.
                        I should of course like very much that it might come in use in schools, upon recomandation of proper persons
                            it could take in such as are preparatory to Colleges. Mr Ryan BookSeller here and I can furnish, I shall also send some
                            to Mr Davis Bookseller in Washington
                        I will take the Liberty to join a Copy to communicate where you may find advantagious to procure it currency.
                        My trigonometry being now adopted in Columbia College here at the military Academy of Westpoint, Capt
                            Partridge’s and Capt Cobbs in Georgetown D: C: which I hope all will take also the Arithmetic I should hope with some
                            little protection to bring my books in use and reep some benefit from them.
                        I take the Liberty to recomand You my orphans and myself in Your Kind remembrance, and remain with the
                            assurances of the peculiar attachment and esteem as ever Excellent Sir Your most obedt St
                        
                            
                                F: R: Hassler.
                            
                        
                    